ON REMAND FROM THE FLORIDA SUPREME COURT

PER CURIAM.
This case is before us on remand from the Florida Supreme Court which quashed our earlier decision reported at Brown v. State, 912 So.2d 7 (Fla. 4th DCA 2005). We vacate our opinion issued on March 9, 2005 and replace it with the following opinion.
The appellant, Morris Brown, appeals his convictions and sentences on three counts of attempted first degree murder. We affirm, without comment, on each of the first three claims of error. As for his fourth claim of error, in which Brown argued that the trial court erred in sentencing Brown as a habitual felony offender on *527count three under Richardson v. State, 884 So.2d 950 (Fla. 4th DCA 2003), we conclude that the trial court did not err in denying relief on this claim. Based on State v. Richardson, 915 So.2d 86 (Fla.2005), we affirm Brown’s sentence as a habitual felony offender for the third count of attempted first degree murder.

Affirmed.

STEVENSON, C.J., GUNTHER and STONE, JJ., concur.